DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 8, 10-15, 17-19, 21, 26, 28, 30, and 31 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 08/24/2022 are acknowledged.  Claims 11, 17, 18, 30, and 31 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1-3, 8, 10, 12-15, 19, 21, 26, and 28.
 Applicants' arguments, filed 08/24/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 10-15, 17-19, 21, 26, 28, 30, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the inhibition of HIV-1 budding comprising contacting the cell with N16, does not reasonably provide enablement for the inhibition of any virus by contacting the cell with any compound that binds an ubiquitin E2 variant (UEV) domain of Tsg 101 protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations" (Wands, 8 USPQ2d 1404). Among these factors are: (i) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to administering a method of inhibiting release of a virus from a cell, comprising contacting the cell with a compound that binds an ubiquitin E2 variant (UEV) domain of Tsg 101 protein. Thus, the claims are broad in that they include the inhibition of any known virus by any compound that binds an ubiquitin E2 variant (UEV) domain of Tsg 101 protein. 
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
Youle is drawn towards the study of pre-exposure chemoprophylaxis as an HIV prevention study (see abstract).  Youle teaches that ”Currently, the use of chemoprophylaxis to prevent HIV infection has been limited to the obstetric arena…Occupational and sexual post-exposure prophylaxis (PEP) is advocated for individuals who have been exposed to HIV, although no controlled studies exist to justify this intervention…Many problems such as uptake, cost, and development of resistance exist with this intervention, so that malarial prophylaxis may be a good model for preexposure prophylaxis against HIV.” (right column, first and second paragraph, pg. 103; left column, first paragraph, pg. 104).  Youle teaches that “concerns exist that the breadth and durability of anti-HIV immune responses may be too narrow to elicit complete protection against the myriad of HIV viral strains currently circulating in humans.” (pg. 102, right column, first full paragraph).  Youle thus teaches that pre-exposure regimens to prevent HIV infection is unpredictable and limited at best.  Thus, it would be difficult to ascertain how administering any compound that binds UEV could inhibit HIV release in a given subject.
(5) The relative skill of those in the art:
Those of relative skill in the art are those with a level of skill of the authors of the references cites to support the examiner’s position (MD’s or those with advanced degrees and the requisite experience in the preparation and administration of HIV treatment).
(6) The amount of direction or guidance presented and (7) the presence of absence of working examples:
The specification provides working examples only for the administration of N16 for inhibition of  infectious HIV-1 production.  Thus, the specification has only provided working examples with one treatment media for the inhibition of HIV-1 production, but not for the inhibition of any virus by any compound that binds UEV.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by Youle above, and the high unpredictability in the art as evidenced therein, and the lack of guidance provided by the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.  
	
Conclusion
Claims 1-3, 8, 10, 12-15, 19, 21, 26, and 28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629